Citation Nr: 1728157	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.

3.  Entitlement to service connection for hiatal hernia, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from January 1967 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of each hearing is of record.

The Veteran previously initiated appeals as to the issues of entitlement to service connection for diabetes mellitus II and bilateral hearing loss, however, the RO granted service connection for these disabilities in June 2015 and August 2015 rating decisions, respectively.  Therefore, these issues are no longer before the Board.

The Veteran's representative submitted August 2016 correspondence and a VA Form 21-4138, Statement in Support of Claim, by the Veteran as a notice of disagreement concerning an issue of payment of Non-VA medical bills.  VA sent a letter dated September 2, 2016 informing the Veteran that all notices of disagreement must be submitted via VA Form 21-0958 as of March 24, 2015.  Such a form has not been received.  This issue is not part of the current appeal.

In March 2015, the Board remanded the present issues for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's respiratory disability, to include COPD, was not incurred in or otherwise related to service.

2.  The Veteran's hiatal hernia was not incurred in or otherwise related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims not remanded in this opinion, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, neither the Veteran nor his representative has alleged notice or due process deficiencies since return of this case to the Board.

II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If a Veteran was exposed to an herbicide agent during active service, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).  The term "herbicide agent" specifically refers to 2, 4-D; 2, 4, 5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6).  "Agent Orange" is the most prevalent herbicide containing such herbicide agents.  However, even if the Veteran is not entitled to presumptive service connection for a disease due to herbicide agent exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2015) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  

III. Analysis

a. COPD

The Veteran has contended that his respiratory disability, currently diagnosed as COPD, is the result of Agent Orange exposure while in Vietnam; or due to pneumonia and bronchitis while in basic training, or was otherwise incurred in service.  The Veteran is presumed to have been exposed to herbicide agents while in service, as he has verified service in the Republic of Vietnam.  The Veteran also presents a history of smoking one pack per day for over 40 years, with a few periods of cessation, until approximately 2010, when he quit.

COPD is not subject to presumptive service connection as due to herbicide agent exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Additionally, COPD is not a "chronic disease" for purposes of 38 C.F.R. §§ 3.303(b); 3.309(a).  As such, the Board analyzes service connection for COPD under a direct basis.  

While the Veteran has a current diagnosed disability of COPD, competent medical evidence of record does not support that this disability was incurred in service or otherwise related to service.  A December 2009 VA examiner opined that the Veteran's respiratory disability was not caused by active duty, but was due to the Veteran's history of smoking.  The examiner noted that the Veteran was diagnosed with COPD more than 30 years after service.  The examiner also noted that the Veteran was treated for an upper respiratory condition, possibly pneumonia, while in service.  Nevertheless, the examiner provided that such a condition would not have caused COPD or emphysema.  The December 2009 opinion, however, did not address whether the Veteran's COPD may have been related to his presumed Agent Orange exposure.

A separate July 2015 VA examiner similarly opined that the Veteran's COPD was less likely than not incurred in or caused by service.  The July 2015 examiner took into account the Veteran's pneumonia.  This examiner also specifically opined against a link between the Veteran's COPD and presumed Agent Orange exposure stating there was inadequate or insufficient evidence of an association between Agent Orange and respiratory diseases such as COPD.  Indeed, VA has specifically found a lack of a statistically significant link between Agent Orange exposure and such respiratory diseases.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 155 (August 10, 2012).

Service Treatment Records (STRs) reflect treatment for an upper respiratory infection in 1967 and pneumonia in 1968.  The Veteran reported a history of asthma in both his entry and exit medical questionnaires; however, the record does not otherwise contain a medically competent diagnosis of asthma.  Available private treatment records do not provide insight as to whether the Veteran's COPD was incurred in or caused by service.  Thus, the Board weighs the two above-mentioned VA examinations against the Veteran's lay contentions that his COPD is due to service.  While the Veteran is competent to testify to his symptoms, he is not competent to provide a medical opinion as to the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds the December 2005 and July 2015 VA examinations, which opined against a link between the Veteran's current COPD and his service, to be of high probative value.  Thus, the probative evidence of record preponderates against the Veteran's claim for service connection for COPD.

The Board also notes that to the extent that tobacco use may be a causative factor in the development of current COPD, service connection may not be granted because of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110.  While the Board does not make a finding here, one way or another, as to what extent the Veteran's smoking served as a causative factor for his hiatal hernia, the Board notes that such history when coupled with the probative medical evidence, only weighs further against the Veteran's claim.

In light of the foregoing, Veteran's claim for COPD is denied.  Given that the evidence preponderates against the Veteran's claim, the benefit of the doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Hiatal Hernia

The Veteran has contended that his gastrointestinal disability, currently diagnosed as hiatal hernia, was incurred in or due to service.  Specifically, the Veteran has contended that his gastrointestinal disability was caused by food poisoning while stationed in Vietnam.  July 2012 Statement in Support of Claim.

Hiatal hernia is not subject to presumptive service connection as due to herbicide agent exposure.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Additionally, hiatal hernia is not a "chronic disease" for purposes of 38 C.F.R. §§ 3.303(b); 3.309(a).  As such, the Board analyzes service connection for hiatal hernia under a direct basis.

The Veteran has testified to symptoms of gastrointestinal disorders in and since service.  STRs reflect complaints of stomach pains in conjunction with chills, diarrhea, and fever in November 1968.  A December 1986 private treatment record that diagnosed hiatal hernia also noted the Veteran reported a 20-year history of pyrosis.  The Veteran reported frequent indigestion on his entry examination but denied frequent indigestion on his exit examination.  The Veteran's representative has also contended that the Veteran's gastrointestinal disability is due to Agent Orange exposure.  See May 2015 Appellate Brief.  

A June 2015 VA examiner opined that the Veteran's hiatal hernia is less likely than not related to service.  The examiner noted that the Veteran indicated a history of frequent indigestion on his July 1966 entry examination but denied frequent indigestion on his September 1969 exit examination.  The examiner found no complaints of pyrosis or indigestion while on active duty.  The examiner noted the Veteran's smoking history and that his private physician found smoking to be a major factor contributing to the Veteran's reflux.

An October 1986 private treatment record reflects that, after an upper gastrointestinal series, the Veteran was diagnosed with a small sliding hiatal hernia without evidence of gastroesophageal reflux or esophagitis.  An October 1988 letter reflects that the Veteran's physician found smoking to be a major factor for the Veteran's reflux and that the Veteran should quit.

The Board finds the probative evidence of record outweighs the Veteran's contentions that his hiatal hernia was incurred in or caused by service.  The Board notes the June 2015 VA examination that opines against a nexus between the Veteran's hiatal hernia and his service.  The June 2015 opinion, which was provided by a competent medical professional, and predicated on a review of the Veteran's entire history, constitutes competent medical evidence as to the nature and etiology of the Veteran's disability.  The Board also notes the aforementioned private treatment records that diagnosed the Veteran's hiatal hernia, and found smoking to be a major factor contributing to his disability.  Although the exact time when the Veteran began smoking cannot be determined, the record indicates that the Veteran may have started smoking as early as age 13.  See December 2009 VA Examination.  While the Board does not make a finding here one way or another, as to what extent the Veteran's smoking served as a causative factor for his hiatal hernia, the Board notes that such history when coupled with the probative medical evidence, only weighs further against the Veteran's claim.

In light of the foregoing, Veteran's claim for a gastrointestinal disability currently diagnosed as hiatal hernia must be denied.  Given that the evidence preponderates against the Veteran's claim, the benefit of the doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's contention that he sought treatment from two physicians after his discharge from service.  See July 2012 Statement in Support of Claim.  However, in the same statement, the Veteran asserted that these doctors had passed away as of the time of his writing, and any associated records were unavailable.  The Veteran's statement does not specify what sort of treatment or diagnostic impressions were noted, and is ultimately of no probative value.  The Board cannot speculate, one way or another, as to the extent that such records, if they existed, would corroborate the Veteran's claims.


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for hiatal hernia, to include as due to Agent Orange exposure, is denied.


REMAND

In its March 2015 Decision and Remand, the Board denied the Veteran's appeal for service connection for PTSD but noted various diagnoses on record to include anxiety, adjustment, and depressive type psychiatric disorders.  The Board found that a December 2009 VA examination lacked adequate rationale as to whether such non-PTSD psychiatric disorders were incurred in or related to military service.  July 2008 and December 2011 VA records containing diagnoses from other practitioners were similarly inadequate.  The Board thus remanded the matter for an adequate medical opinion and rationale concerning the etiology of the Veteran's non-PTSD psychiatric disorders.

A June 2015 VA examination was conducted, however, it is again inadequate for the purposes of determining whether the Veteran's psychiatric disability, other than PTSD, was incurred in or otherwise related to service.  The opinion provided in the June 2015 VA examination report only addressed why the Veteran did not meet the clinical criteria for PTSD.  However, with regard to the etiology of the Veteran's current non-PTSD psychiatric disability, the examiner only stated that the "Veteran's current symptoms reflect a diagnosis of unspecified depressive disorder, unrelated to military service" without offering supporting rationale.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 270-271 (1998).  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one.  See Bar v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from the clinical psychologist who evaluated the Veteran in June 2015 (initials are R. K.).  If the clinical psychologist is unavailable, refer the Veteran's file to another appropriate examiner.  If the examiner determines that an examination is necessary, schedule an examination.

The examiner should first indicate all current psychiatric disorders other than PTSD.  For each diagnosed psychiatric disorder other than PTSD, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's service.  The examiner is asked to provide a rationale for the opinion.  It is insufficient to state that the psychiatric disorder is related or unrelated to service without explaining how the examiner reached that conclusion.

2. After completion of the above, readjudicate the claim for entitlement to service connection for a psychiatric disorder other than PTSD.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


